Per Curiam.
The petitioner, Thomas V. Fields, is a disabled veteran of the world war. He desires to commence a clerkship and ultimately to present himself for examination for admission to the bar. The United States Veterans’ Bureau will financially aid the petitioner for three years. He has enrolled at the New Jersey law school and expects to complete a three-year course at the New Jersey law school. He desires to know at this time that the sufficiency of his preliminary educational qualifications will not be questioned when he comes up for admission. The application is made under chapter 22 of the laws of 1922.
As we have recently said, in the matter of the application of Louis Sklarey, the provisions of this act are not obligatory upon this court. In re Branch, 70 N. J. L. 537. We have, however, had an interview with Mr. Fields and we have reached the conclusion as a result of this interview that we are justified in waiving the rules of this court in his case. An order will therefore be made permitting Mr. Fields to file a certification for commencement of his clerkship with the clerk of the Supreme Court.